Exhibit 10.1

ASSET PURCHASE AGREEMENT

FOR

ONE STOP PRESCRIPTIONS #2 owned by DB VAUGHAN, INC.




The “Asset Purchase Agreement for One Stop Prescriptions #2 owned by DB Vaughan,
Inc.” (Agreement) is dated this 11th day of August, 2005, between DB Vaughan,
Inc., (“Pharmacy” or “Seller”) a Texas Corporation and Rx Fulfillment Services,
Inc. (“RxFS” or “Buyer”), a Nevada Corporation.




Recitals




Pharmacy is the owner of certain stock, licenses, furniture, fixtures,
inventory, computers, software, leases, hardware, operations, contracts,
equipment and other items.  A list of all assets owned by and to be included in
the sale of Pharmacy is attached to this Agreement in globo as Exhibit “A” and
incorporated herein by reference.




Purchase Price and Terms




RxFS shall pay twenty thousand ($20,000.00) dollars and 100,000 shares of common
stock in Intrepid Holdings, Inc. for, as according to the Recitals above, all
property purchased pursuant to this Agreement in cash.  




Representations and Warranties of Buyer




Buyer hereby represents and warrants the following to Seller for the purpose of
inducing Seller to enter into this Agreement and to consummate the transactions
contemplated hereby, all of which shall be true as of the date hereof and the
effective date:




Buyer has the legal power, right and authority to enter into this Agreement and
the instruments and documents referenced herein, and to consummate the
transaction contemplated hereby.  The individuals executing this Agreement and
the instruments referenced herein on behalf of Buyer represent and warrant that
they have the power, right and authority to bind Buyer.




All requisite action has been taken by Buyer and all requisite consents have
been obtained in connection with entering into this Agreement and the
instruments and documents referenced herein, and the consummation of the
transaction contemplated hereby, and no consent of any other party is required.




This Agreement is, and all agreements, instruments and documents to be executed
by Buyer pursuant to this Agreement shall be duly executed by and are, or shall
be, valid and legally binding upon Buyer and enforceable in accordance with
their respective terms.




Neither the execution of this Agreement nor the consummation of the transactions
contemplated hereby shall result in a breach of or constitute a default under
any agreement, document, instrument or any other obligation to which Buyer is a
party or to which Buyer may be bound or affected, or under any law, statute,
ordinance, rule, governmental regulation or any writ, injunction, order or
decree of any court or governmental body, applicable to Buyer or to the
Property.




Representations and Warranties of Seller




Seller’s Representations. Seller hereby represents and warrants the following to
Buyer for the purpose of inducing Buyer to enter into this Agreement and to
consummate the transactions contemplated hereby, all of which shall be true as
of the Closing Date and shall survive the closing:




Buyer is acquiring 20 pharmacy licenses and two control substance licenses.
 Seller warrants that all licenses are current, and agrees to assist in the
transfer of all licenses until all transfers are complete.




Seller has the legal right and authority to enter into this transaction.  Seller
has the legal power, right and authority to enter into this Agreement and the
instruments and documents referenced herein, and to consummate the transaction
contemplated hereby. The individuals executing this Agreement and the
instruments referenced herein on behalf of Seller hereby represent and warrant
that they have the power, right and authority to bind Seller.




All requisite actions have been taken by Seller and all requisite consents have
been obtained in connection with the entering into this Agreement and the
instruments and documents referenced herein.




This Agreement, with attached exhibits, is, and all agreements, instruments and
documents to be executed by Seller pursuant to this Agreement, shall be duly
executed by and are, or shall be, valid and legally binding upon Seller and
enforceable in accordance with their respective terms.




Neither the execution of this Agreement nor the consummation of the transactions
contemplated hereby shall result in a breach of or constitute a default under
any agreement, document, instrument, or other obligation to which Seller is a
party or by which Seller may be bound, or under any law, statute, ordinance,
rule, governmental regulation or any writ, injunction, order or decree of any
court or governmental body.




No attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings are pending against
Seller or, to the best of Seller’s knowledge, any partners of Seller that can or
would encumber the assets listed herein and cause them not to be transferred.




No other documents that materially affect this agreement exist outside of those
to be furnished to RxFS pursuant to this Agreement at Closing.




Seller’s Knowledge.  As used herein, “to Seller’s actual knowledge” and phrases
of similar import means the current actual (not constructive) conscious
knowledge, without attribution and without any duty of independent investigation
or inquiry whatsoever and without undertaking any investigation or inquiry.




Costs.   Each party shall pay all attorneys’ fees, accounting fees, and other
expenses incurred by it in connection with the transactions contemplated hereby
except as may otherwise be described in this Agreement.




Conditions Precedent. The obligation of Buyer to consummate the purchase of the
other property and the conveyance of the Stock hereunder is subject to the
satisfaction of each of the following condition precedent:




Buyer shall be provided all books, leases, records, licenses and other
information requested by Buyer to purchase the assets.




The representations and warranties of Seller contained in this Agreement shall
be true on and as of the Close of this transaction as if the same were made on
and as of that date.




Seller shall have performed and complied with all agreements, covenants and
conditions required by this Agreement to be performed or complied with by Seller
prior to or on the Close of this transaction.




Notices.   Any notice, demand or document which any party is required or may
desire to give, deliver or make to any other party shall be in writing, and may
be personally delivered or given or made by United States registered or
certified mail, return receipt requested, by overnight delivery service (e.g.,
Federal Express), or by telecopied transmission addressed to the addresses
provided by Seller and Buyer.




Further Assurances.  Seller and Buyer agree that at any time or from time to
time after the execution of this Agreement they shall, upon request of each
other, execute and deliver such further documents and do such further acts and
things as such party may reasonably request in order to fully effect the purpose
of this Agreement.




Attorney’s Fees.  In the event of any action for breach of, to enforce the
provisions of, or otherwise involving this Agreement, the court in such action
shall award a reasonable sum as attorneys’ fees to the party who, in the light
of the issues litigated and the court’s decision on those issues was more
successful in the action.  The more successful party need not be the party who
recovers a judgment in the action.  If a party voluntarily dismisses an action,
a reasonable sum as attorneys’ fees shall be awarded to the other party.




Miscellaneous Provisions.




Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements, oral or written, express or implied, and all understandings,
negotiations or discussions of the parties, whether oral or written, and there
are no warranties, representations or agreements between the parties in
connection with the subject matter hereof except as are set forth herein.




Continuing Obligations.  Both parties agree to execute all documents that may be
required now and in the future to effectuate the intent of this agreement.




Partial Invalidity.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable to any extent at any time, the remainder of this
Agreement shall not be affected and shall continue to be enforceable to the
fullest extent permitted by law.     




Amendments.  This Agreement may not be altered, amended, changed, waived,
terminated or modified in any respect or particular unless the same shall be in
writing and signed by or on behalf of the party to be charged therewith.




No Individual Liability.  All Parties agree that there is to be no Individual
Liability on any of the Officers or Directors of both the Buyers and Sellers of
the corporations.




Remedies.  Except as otherwise specifically provided herein, no remedy conferred
upon a party in this Agreement is intended to be exclusive of any other remedy
herein or by law provided or permitted, but each shall be cumulative and shall
be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statue.




Texas Law.  This Agreement shall be construed and enforced in accordance with
the laws of the State of Texas.




Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which when taken together shall constitute one
and the same instrument.




Performance.  If the date on which Buyer or Seller is required to take any
action under the terms of this Agreement occurs on a Saturday, Sunday, or
Federal or State Holiday, then the action shall be taken on the next succeeding
business day.




No Third Party Beneficiaries.  The parties do not intend to confer any benefit
hereunder on any person, firm or corporation other than the parties hereto.




IN WITNESS WHEREOF, the parties have executed this Agreement of Purchase and
Sale of Stock on the dates and at the places set forth opposite their signatures
below.




“BUYER”

Intrepid Holdings, Inc.

A Nevada Corporation

Executed this 11th day of August, 2005









By: ________________________

       Maurice Stone, Chairman

       Its: Authorized Agent







“SELLER”

DB Vaughan, Inc.

Executed this 11th day of August, 2005












By: __________________________






       Daniel Vaughan, President

       Its: Authorized Agent







DUPLICATE  ORIGINALS

Intrepid Holdings/AssetPurchaseAgreement/8.11.05 - Page # of 6


